Citation Nr: 9911351	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of exposure 
to ionizing radiation, to include dysplastic nevus syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active military duty from August 1959 
to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for residuals 
of exposure to ionizing radiation.  The record discloses that 
the appellant filed a notice of disagreement with this rating 
decision in May 1993.  A statement of the case was thereafter 
issued in June 1993.  The appellant perfected an appeal in 
this matter in July 1993.  The appellant was afforded a 
hearing at the RO in this matter in October 1993.  The 
hearing officer, in a November 1994 decision, affirmed the 
denial of service connection for residuals of radiation 
exposure.  The RO continued its previous denial of service 
connection in a May 1998 rating decision.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"). 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The medical evidence of record indicates that the 
appellant's dysplastic nevus syndrome was not present in 
service and first manifested more than 30 years after the 
appellant's period of military service.

3.  There is no competent medical evidence demonstrating that 
the current existence of a disorder of the skin, to include 
dysplastic nevus syndrome, was caused by or the result of 
exposure to ionizing radiation.



CONCLUSIONS OF LAW

1.  Dysplastic nevus syndrome, was not incurred in service on 
the basis of the statutory and regulatory presumption 
pertaining to radiation-exposed veterans nor under the 
regulatory criteria specific to radiogenic diseases.  38 
U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. §§ 3.309(d), 3.311 
(1998).

2.  Dysplastic nevus syndrome was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim for 
service connection for residuals of exposure to ionizing 
radiation, to include dysplastic nevus syndrome, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  By 
this finding, the Board determines that the appellant has 
presented a claim which is not inherently implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  For veterans who had ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and cancer manifests to a compensable degree within a 
year thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease which was diagnosed after discharge from military 
service, when the evidence establishes that such disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The regulations further provide service connection for 
specific diseases for radiation exposed veterans as a result 
of participation in a radiation-risk activity. The diseases 
referred to in the regulation are: leukemia (other than 
chronic lymphocytic leukemia); cancer of the thyroid; cancer 
of the breast; cancer of the pharynx; cancer of the 
esophagus; cancer of the stomach; cancer of the small 
intestine; cancer of the pancreas; multiple myeloma; 
lymphomas (except Hodgkin's disease); cancer of the bile 
ducts; cancer of the gall bladder; primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); cancer of 
the salivary gland; and cancer of the urinary tract. 38 
C.F.R. § 3.309(d)(2).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. §§ 3.307 or 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a). "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; and lymphomas other than 
Hodgkin's disease. 38 C.F.R. § 3.311(b)(2).

According to the relevant regulation, when it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in atmospheric testing 
of nuclear weapons, the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until 1946, or other activities as 
claimed; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) such disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration. 38 C.F.R. § 3.311(b). The Under Secretary for 
Benefits is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health.  If, after consideration, the 
Under Secretary for Benefits determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary shall 
so inform the RO in writing, setting forth the rationale for 
this conclusion. 38 C.F.R. § 3.311(c)(1).


Factual Background

Service medical records disclose that the appellant was 
evaluated in January 1960 in the radioisotope clinic.  The 
clinical report indicated that the appellant underwent 
radioactive iodine (I-131) uptake.  Physical examination was 
not significant for any findings.  In that context, it was 
noted that the thyroid was not enlarged.  It was the 
examiner's assessment that a diagnosis of thyrotoxicosis was 
ruled out as a cause of the appellant's subjective 
complaints.  In July 1960, the appellant underwent surgical 
treatment for the removal of a hairy papillomatous nevus in 
the left scrotal area.  On follow-up evaluation, in late July 
1960, the examiner noted that there was slight purulence of 
the lesion.  The appellant was continued on his treatment 
course.  When further evaluated in August 1960, the lesion 
site was noted to be healing.  In February 1961, the 
appellant was evaluated for an outburst of pimples in an 
undisclosed area.  The clinical report indicated that he was 
treated with an acne solution.  The appellant was also 
evaluated in March 1962 for acne vulgaris in an unspecified 
area.  It was noted that the appellant was under treatment 
for this condition.  His treatment course included use of 
Fostex soap, sulfur solution, and oral medication.  
Examination upon separation from service, in August 1962, 
revealed no complaints, clinical findings or diagnosis 
relative to the skin.

In April 1992, the appellant sought service connection for 
dermatological disability manifested by spots appearing on 
the abdomen, chest, and back resulting from radiation 
exposure.  In a statement accompanying his application for 
compensation benefits, the appellant reported that he served 
aboard the U.S.S. Chemung in the Johnson Island during atomic 
testing in May or June 1962.  The appellant indicated that he 
subsequently developed several spots.

The record discloses that the appellant was scheduled for VA 
examination in June 1992, but did not appear for the 
examination.  There is no indication of record that notice of 
the examination was returned as undeliverable.

The RO, in a July 1992 rating decision, denied service 
connection for disability resulting from radiation exposure.  
It was noted that there was no medical evidence that the 
appellant had a radiogenic disease.  It was further noted 
that this determination was predicated upon a finding that 
the available evidence of record did not document a 
dermatological condition involving the abdomen, chest, or 
back during service. 

Clinical records, dated from April 1992 to July 1992, 
document treatment the appellant received for conditions 
unrelated to the subject of this appeal.  A review of these 
treatment reports is negative for any reference to a 
dermatological condition or radiogenic exposure.

The appellant sought to reopen his claim for residuals of 
radiation exposure in July 1992.  In correspondence received 
at that time, the appellant recounted the circumstances of 
his exposure to ionizing radiation.  In that context, the 
appellant indicated that he was exposed to ionizing radiation 
during atomic testing during the summer of 1962, while aboard 
the U.S.S. Chemung at Johnson Island.  His exposure was 
described as having occurred during subsurface testing.  The 
explosions reportedly occurred several miles from the 
appellant's ship's position.  He indicated that there were 
frequent high wind gusts, and water vibration during the 
testing.  The appellant wore goggles and "Ranquen badges" 
during the testing.  The appellant reported that in 1985, he 
initially developed red and brown spots on his skin in the 
areas of the stomach, chest, back, and shoulders.  These 
spots were noted to transform into "black ugly 'warty' spots 
and moles."  The manifestations of such symptoms were noted 
to include loss of energy, drive, motivation, and sexual 
urges.  In addition, he reported that he experienced episodes 
of depression, mental anguish, nightmares pertaining to the 
tests, and insomnia.  The appellant also denied any post 
service radiation exposure, providing a summary of his post 
service employment. 

The appellant was afforded VA skin examination in October 
1992.  The medical examination report indicated that the 
appellant reported a history of "red dots" that evolved 
into somewhat irregular pigmented freckles sometime prior to 
1985.  He reported that these lesions ultimately evolved into 
raised nevi.  On physical examination, the examiner evaluated 
the appellant for present lesions.  In that context, it was 
noted that evaluation revealed a raised nevus of the right 
anterior chest, multiple lentigo and red dots developing on 
the abdomen and chest.  There was a raised nevus of the right 
suprapubic area.  Two developing moles, one described as a 
red dot and the other as an evolving pigmented macule on the 
sole of the left foot were also noted.  In the context of his 
review of the appellant's family history, the examiner 
indicated that the history was not significant for any 
incident of abnormal moles.  It was the examiner's assessment 
that the appellant's condition might be indicative of 
sporadic dysplastic nevus syndrome.  It was noted that the 
appellant should be followed sequentially to determine 
whether any of the identified lesions would become frankly 
dysplastic in appearance, at which time the lesions would 
require removal.  It was the examiner's opinion that the 
lesions should be removed early.  (The Board notes that the 
claims folder was not made available to the examiner for 
review in conjunction with this examination.)

By rating action in February 1993, the RO denied the 
appellant's claim for residuals of radiation exposure.  It 
was noted that this determination was predicated upon a 
finding that there was no relationship between the 
appellant's current skin condition and his claimed radiation 
exposure.  In this context, it was noted that there was no 
medical evidence of a clinically extant radiogenic disease. 

Clinical records, dated from March 1986 to January 1993, were 
received.  These clinical reports document several VA 
hospitalizations for conditions unrelated to the subject of 
this appeal.  In that context, the treatment records show 
that the appellant was hospitalized at a VA medical facility 
in March 1986.  A review of the hospital report indicated 
that the appellant generally reported his history of military 
service.  There is no reference to radiation exposure or his 
skin condition in the context of this medical history.  On 
general physical examination, evaluation of the skin showed 
no cyanosis, jaundice, or pallor.  The appellant was again 
hospitalized at a VA medical facility in April 1987.  The 
medical report indicated that evaluation of the skin 
conducted in the context of a general medical examination was 
unremarkable.  During a subsequent VA hospitalization in 
November 1987, it was noted that examination showed no rashes 
or lesions present.  A December 1987 clinical report 
indicated that the appellant received treatment for an 
infected hair follicle.  The appellant reported a boil on his 
buttocks during a January 1988 examination.  The clinical 
report indicated that examination showed a raised 
erythematous on the left buttock.  The lesion was noted to 
have a central drainage area.  The clinical assessment was 
infected hair follicle.  A May 1989 medical report was 
negative for any findings relative to the skin.  During this 
hospitalization, the appellant reported a history of 
treatment for severe thyroidism in service, for which he was 
treated with radioactive iodine.  Examination during a March 
1990 hospitalization showed the skin to be normal.  
Examination of the ear, nose, and throat revealed a cystic 
growth on the left pinna.  In May 1990, the appellant was 
referred to the general surgical clinic for evaluation of his 
superficial sebaceous cyst on the helix of the left ear.  The 
skin was evaluated as normal during an August 1990 
hospitalization.  Physical examination conducted in 
conjunction with an April 1992 VA hospitalization showed the 
skin to be dry.  When seen in August 1992, the appellant 
reported a history of spots on his chest and face for years.  
He indicated that this condition was "getting worse."  It 
was noted that the appellant attributed this circumstance to 
radiation exposure.  It was noted that the appellant was 
advised that there were small pinpoint reddish lesions, 
described as a "few [appearing] over thorax" and an 
asymptomatic nevus of the subcostal area.  The appellant 
reportedly told examiners that this did not keep him or his 
wife from worrying about the presence of the lesions.  A 
January 1993 hospital report included a finding of a history 
of skin cancer.  A review of the medical report is negative 
for specific clinical references concerning the history of 
skin cancer.

During an October 1993 hearing at the RO, the appellant 
offered testimony concerning the onset and severity of his 
skin disorder.  The appellant stated that he was exposed to 
between six and 12 subsurface test explosions over the course 
of several months in 1962.  He indicated that crew members 
were issued protective glasses and ranking meters, to measure 
the level of radiation exposure.  He indicated that although 
the ship aboard which he served was several miles from ground 
zero, the crew was exposed to wind blasts traveling from the 
direction of the initial blast, in addition to shock waves.  
He recalled that the ship remained anchored on the occasion 
of some of the testing.  The appellant further recalled that 
the ship aboard which the appellant served reportedly made 
its own water supply from the existing water.  He indicated 
that the crew members ingested, prepared foods, and showered 
with this water supply.  It was the appellant's contention 
that his cancerous skin condition was attributable to this 
exposure.  He described the onset of his skin condition as a 
freckle that over time developed into a mole.  He indicated 
that skin in all parts of his body had been affected.  The 
appellant stated that he first noticed these changes in his 
skin in the 1970s, but did not seek immediate medical 
attention.  By the early 1980s, these freckles reportedly 
developed into red marks, which later blackened, and changed 
into a mole-type wart.  The appellant described his skin 
condition as disfiguring in appearance.  The appellant 
indicated that medical personnel, during the October 1992 VA 
examination, advised him that his skin disorder might 
possibly be attributed to radiation exposure.  In addition, 
the appellant attributed a cyst on his left ear to his 
radiation exposure.  The appellant indicated his belief that 
additional symptoms of "limited family function," 
difficulty sleeping, and irritability are also related to his 
claimed radiation exposure.  When queried whether any other 
physician had advised him of an etiological relationship 
between radiation exposure and his current skin condition, 
the appellant indicated that he had not undergone any other 
clinical evaluation for his skin condition.  He denied any 
familial history of skin disorders.  The appellant denied any 
incident of radiation exposure following his release from 
service.  

In a November 1994 decision, the hearing officer affirmed the 
RO's previous denial of service connection for residuals of 
radiation exposure.  It was noted that the medical evidence 
of record did not establish that the appellant has a skin 
condition due to radiation exposure.  

The appellant was afforded further VA examination in October 
1996.  The medical examination report indicated that the 
appellant reported a history of multiple nevi with dysplastic 
features.  It was noted that the appellant was being followed 
by a private physician for this condition.  On examination, 
the examiner observed a lesion on the anterior abdomen, two 
lesions on the sole of the left foot, and one lesion on the 
right suprapubic area at the scrotal junction.  The examiner 
noted that most of these lesions had been recently removed.  
It was noted that the appellant reported his risk factors to 
include one potential radiation exposure during service.  It 
was noted that the appellant reported that the ship had to 
produce its own drinking water.  The examiner noted that 
there was the potential of radiation contamination of water 
that was being desalinated.  Similarly, it was noted that the 
ship's crew had to dispose of their clothes regularly due to 
contamination, and that radiation metering devices were of 
very low quality.  

In a November 1996 addendum, VA medical opinion indicated 
that the appellant's nevus syndrome was probably of genetic 
origin and not related to exposure to ultraviolet light or 
any other type of electromagnetic radiation.  The examiner 
further noted that there was no question that there might be 
a potential aggravation to the problem with exposure, but 
indicated that none had been identified as the cause of it.  

By letter, dated in November 1996, the RO requested the 
appellant to provide information concerning private treatment 
for his skin disorder.  Received in November 1996 was a copy 
of a receipt for treatment the appellant received in 
September 1996, at a private dermatology clinic.  The receipt 
documented that the appellant had undergone an initial 
examination, destruction of three lesions, and a skin biopsy.

Private medical records, dated in September 1996, were 
received in April 1997.  These records disclose that the 
appellant was evaluated for a suspicious lesion along the 
nasal ridge.  A few active keratosis were also noted.  The 
medical report indicated that the appellant reported a 
history of radiation exposure.  A diagnostic impression of 
basal cell epithelioma was ruled out as a diagnosis.  The 
biopsy report indicated a diagnostic finding that the 
appellant's skin condition was compatible with verruca.

In March 1998, the RO continued its denial of service 
connection for residuals of radiation exposure, to include 
dysplastic nevus syndrome.  It was noted that dysplastic 
nevus syndrome was not determined to be a radiogenic disease.  
In this context, it was noted that the medical evidence of 
record did not establish that this condition was incurred 
during service or related to service.  With respect to the 
medical evidence, the RO found that there was no diagnostic 
finding of record of skin cancer.  Further, there was no 
medical evidence demonstrating that the appellant's 
dysplastic nevus syndrome was related to radiation exposure.

In correspondence, dated in May 1998, the appellant generally 
reiterated his contention that his skin disorder was the 
result of radiation exposure during service. 


Analysis

Essentially, service connection for a disease which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  First, 
there are several types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, 38 C.F.R.
§ 3.311(b) provides a list of radiogenic diseases which will 
be service-connected provided that certain conditions 
specified therein are met.  Third, direct service connection 
can be established by showing that the disease which caused 
death was incurred during or aggravated by service under the 
general VA compensation entitlement system [38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303 and the general provisions 
concerning presumptive service connection], a task which 
includes the "difficult burden of tracing causation to a 
condition or event during service."  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996) (citing Combee v. Brown, 34 F.3d 1039, 
1043 (Fed.Cir. 1994)).

Under 38 U.S.C.A. § 1112(c)(1) and (2) and 38 C.F.R. § 
3.309(d), there is a lifetime presumption for those 
radiogenic diseases statutorily listed without any 
requirement that it be manifested to a specific degree, for 
those who meet the requirements of a radiation-exposed 
veteran who engaged in radiation-risk activity under § 
1112(c)(3) and 38 C.F.R. § 3.309(d)(3). In applying this 
statutory presumption there is no requirement for documenting 
the level of radiation exposure, unlike the requirements in 
38 C.F.R. § 3.311 (formerly 38 C.F.R. § 3.311b).  However, 
dysplastic nevus syndrome is not included in the specifically 
enumerated list of disorders which are subject to a lifetime 
presumption of service connection under 38 U.S.C.A. § 
1112(c)(2)(A)-(O) and 38 C.F.R. § 3.309(d)(2).  Thus, service 
connection is not warranted on this basis.

Regarding the second method in which service connection could 
be established, the Court, in Combee v. Principi, 4 Vet. App. 
78 (1993) (Combee I), indicated that "the recognized 
'radiogenic diseases' by regulation [38 C.F.R. § 3.311 
[formerly § 3.311b]], are granted a presumption period," 
thus implying that the regulations create a presumption of 
service connection.  In Ramey v. Brown, 9 Vet. App. at 45, 
the Court noted that the Federal Court of Appeals for the 
Federal Circuit in Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994) (Combee III) also suggested that the 
regulation created a presumption of service connection by 
stating that "[e]xposure [to radiation] alone [] qualified a 
veteran suffering from a listed disease . . . for presumptive 
service connection. 38 C.F.R. § 3.311b."  However, in Ramey, 
9 Vet. App. at 45, the Court stated that "despite this 
possible suggestion, 38 C.F.R. § 3.311(b) does not provide 
presumptive service connection for radiogenic diseases but 
only outlines a procedure to be followed for adjudication 
purposes." Nowhere in 38 C.F.R. § 3.311 is there language 
stating or inferring that service connection will be granted 
on a presumptive basis.  Rather, medical opinions are 
ultimately the criteria upon which service connection rests 
under the regulation.

38 C.F.R. § 3.311(a) provides that in all claims of in 
service ionizing radiation where one of the radiogenic 
diseases listed in § 3.311(b)(2) first manifested after 
service (but not to a compensable degree within presumptive 
service connection provisions of 38 C.F.R. § 3.307 and 
3.309), a dose estimate will be obtained (see 
§ 3.311(a)(2)) and the highest level of dose range will be 
presumed.  In this instance dysplastic nevus syndrome is not 
one of the listed diseases at 38 C.F.R. 
§ 3.311(b)(2)(x).  A dose estimate was obtained in this case. 

Under 38 C.F.R. § 3.309(d)(3)(i), a radiation-exposed veteran 
means one who engaged in a radiation risk activity which is 
defined at (d)(3)(ii)(A) as onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  In 
this case, the appellant contends that the naval vessel that 
he served aboard was stationed in the vicinity of Johnson 
Island, proximate to the site of radiation test activity.  
38 C.F.R. § 3.311(a)(2)(i) provides that dose data will be 
obtained from the Department of Defense.  However, in Earle 
v. Brown, 6 Vet. App. 558, 559-561 (1994), the Court 
invalidated an M21-1 provision requiring that the only means 
of substantiating radiation-risk activity was by the Defense 
Nuclear Agency (DNA) because it was a substantive rule.  
Rather, the Court held that there was a VA duty to pursue 
other possible sources of evidence.  Under 38 C.F.R. § 
3.311(a)(4)(i), "[i]f military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the "presence at the 
site will be conceded" and, under § 3.311(a)(4)(ii) there is 
no requirement for the claimant "to produce evidence 
substantiating exposure" if service and other Defense 
Department records are consistent with the claim of such in 
service radiation exposure. 

38 C.F.R. § 3.311(c)(1) provides that in obtaining "an 
advisory medical opinion" consideration will be given to the 
factors specified in § 3.311(e). This regulation further 
provides that under 38 C.F.R. § 3.311(c)(1)(i), the medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as 
likely as not" that the disease resulted from in-service 
radiation exposure or whether, under § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted 
from in-service radiation exposure.  In this case, VA 
examiner has indicated that it was not at least as likely as 
not that the appellant's skin condition resulted from 
radiation exposure.  In that regard, the appellant's skin 
disorder was determined to be of genetic origin.  While the 
examiner opined that a potential of aggravation of this 
condition might exist, apparently based upon the appellant's 
reported history of exposure, to include residual episodes of 
contamination; however, the examiner indicated that there was 
no identifiable evidence of record that would have caused 
such aggravation.  Accordingly, there was no reasonable 
possibility that a relationship between the appellant's 
dysplastic nevus syndrome and his period of service had been 
demonstrated.  Because the VA medical opinion was against the 
claim, and there is no medical or other objective evidence to 
the contrary, service connection under 38 C.F.R. § 3.311 is 
not warranted.

The Federal Court of Appeals for the Federal Circuit in 
Combee III, at 1043, held that service connection for cancer 
from in service radiation may be granted under the general VA 
compensation entitlement system.  Ramey, at 45. 

In this case, there is no evidence of incurrence or 
aggravation of dysplastic nevus syndrome during service or 
within a year after service. The first evidence of such 
pathology was not documented until 1992, more than three 
decades following his release from service.

In addition, there is no competent medical opinion of record 
which links the appellant's dysplastic nevus syndrome, which 
was first diagnosed more than 30 years following service, to 
service or to radiation exposure or any other factor incurred 
during service.  Lay evidence or testimony alone, such as the 
appellant's belief that his cancer was linked to service, is 
not sufficient because lay persons are not competent to offer 
a medical diagnosis or opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).  The Board further notes that the appellant 
also indicated in hearing testimony that he was told by a VA 
physician that his skin disorder was attributable to 
radiation exposure during service.  However, the Court has 
held that "the connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence. . . ."  Carbino v. West, 10 Vet. 
App. 507, 507 (1997) (quoting Robinette v. Brown, 8 Vet. App. 
69, 77 (1995)).  Notwithstanding, the Board notes that the VA 
examiner, in the context of the October 1992 medical report, 
offered no medical opinion concerning the etiology of the 
dysplastic nevus syndrome, contrary to the assertions of the 
appellant. 

In reaching this conclusion, the Board does not doubt the 
good faith or sincerity of the appellant in bringing his 
claim based upon his conviction that the reported in service 
exposure to ionizing radiation caused his current skin 
disorder.  However, the objective clinical evidence of record 
does not support the appellant's contentions in this regard.  
Specifically, the evidence demonstrates that the appellant's 
condition is congenital in origin.

Where the positive and negative evidence as to an issue is in 
relative equipoise, the benefit if the doubt shall be given 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In this case, however, the weight of the evidence 
is against the appellant's claim.  Consequently, the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-6 (1990).  In that regard, it is the opinion of the Board 
that the likelihood that there is a connection between the 
appellant's exposure to ionizing radiation during service and 
the development of dysplastic nevus syndrome is so remote 
that the evidence does not approach being in equipoise.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Residuals of exposure to ionizing radiation, to include 
dysplastic nevus syndrome, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

